DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on November 30, 2020 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, there is insufficient antecedent basis for the phrase “the tandem-arrayed convex microlenses” in lines 2. 
Regarding claim 12, the limitation reciting “wherein when tangent lines are drawn on the surfaces of two neighboring microlenses at the point where two microlenses overlap on the cross-section parallel to the row direction of the pattern layer, the angle between the tangent lines range from 150° to less than 180°” is indefinite as it is not clear what structure is being claimed with respect to the plurality of microlenses.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarbrough et al. (US 7,290,803).
Regarding claim 1, Scarbrough et al. teaches a reflective article comprising a substrate (12) having a reflective ink layer (18) formed on all or a portion of the top surface of the substrate (12) and a graphic design or image (20) formed over all or a portion of the reflective layer (Figures 1-18col. 4 Ln. 19-60). A textured pattern (29; lenticular lenses) are semi-cylindrically shaped raised ridges or lines (plurality of rows) that bend and reflect incident light giving the appearance of a raised or embossed effect simulating depth and three dimensionality to the underlying graphic design or image (Figures 1-18; col. 5 Ln. 15-40, col. 6 Ln. 20-45, col. 7 Ln. 30-55, col. 8 Ln. 35-55). As shown by Figures 1-18, the textured pattern comprises areas where no textured pattern is present (at least one discontinuous lens section in which the lenticular lenses are not continuous). 

Claim(s) 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2016/0131805).
Regarding claims 1, 5 and 8, Smith et al. teaches a deformed lenticular material graphics (decoration sheet) for an article of footwear, wherein the deformed lenticular material graphics (decoration sheet) is comprised of a substrate (16; base layer) and a 
Portions of more than one lens within the plurality of lenses are deformed by flattening and/or removing some or all of the curvature of the lens at one or more places along the length of the lens, wherein deformed portions (at least one discontinuous lens section; 19, 21, 23, 25) may be of any shape, size, configuration or depth, and my include a single or multiple lenses within the lenticular array (14) (Figure 1, 2, 4A, 4B; [0022-0026, 0034-0040]). The deformed portions (at least one discontinuous lens section; 19, 21, 23, 25) may be isolated portions, may abut and/or intersect one another, and may be shaped, sized and/or otherwise configured to enhance or obscure the graphical elements ([0025]). The deformed portions (at least one discontinuous lens section; 19, 21, 23, 25) may be uniform, asymmetric, uneven or otherwise non-uniform and interrupt the first optical effect of the graphic element the lenticular array (14) (i.e. in which lenticular lenses are not continuous) ([0033-0039]). 
Regarding claim 7, Smith et al. teaches all the limitations of claim 1 above, and further teaches that the lenses of the lenticular array (14) can be aspheric lens types ([0024]). The limitation reciting “determined by a conic constant value on the cross section perpendicular to the row direction of the pattern layer” is a method limitation and .

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaule et al. (US 2008/0160226).
Regarding claims 1 and 8, Kaule et al. teaches a security element comprising a carrier substrate (14; base substrate), and adhesive layer (11) on one side of the carrier substrate (14; base substrate) and a microlens array (12; pattern layer/lenticular lenses arranged in a plurality of rows) on the other side of the carrier substrate (14; base substrate) (Figure 22; [0031-3345, 071-0084,0144-0163]). As shown in Figure 22, there is an area of the microlens array (12; pattern layer/lenticular lens arranged in a plurality of rows) are not present (i.e. at least one discontinuous lens section in which the lenticular lenses are not continuous) so that a diffraction grating formed within the security element is visible from the top surface of the security element ([0144-0163]. 
Regarding claim 6, Kaule et al. teaches all the limitations of claim 1 above, and further teaches that the microlenses of the microlens array (12; pattern layer/lenticular lens arranged in a plurality of rows) have a radius of approximately 12m and a lens m ([0073]), wherein diameter (width), which is equal to 2x radius, of the microlens would be approximately 24m and falls within the range claimed by the Applicant.  

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (US 5,536,455).
Regarding claims 1, 2 and 9,  Aoyama et al. teaches a lens array formed on a substrate, wherein a first array of first lens-base elements are arranged on a substrate with spacing there between, heating the first lens-base elements so that they melt to form a first array of first lenses; forming a second array of second lens-base elements in a region where the first lenses are not formed so as to partially overlap (tandem-arrayed convex microlenses) with the first lenses, heating the second lens-bases so that they melt to form a second array of second lenses (Figure 1a-1i, 2a-2e, 3, 5-10, 12, 13a-e, 14-20; col. 1 Ln. 34-col. 2 Ln. 10, col. 3 Ln. 5-col. 4 Ln. 22, col. 5 Ln. 4-col. 6 Ln. 53, col. 7 Ln. 3-col. 9 Ln. 67). Aoyama et al. teaches that there can be a small space or gap where no lens is disposed (i.e. at least one discontinuous lens section in which the lenticular lenses are not continuous), and this is illustrated at least by Figures 3, 14, 17, 18, 19, 20 (col. 2 Ln. 5-10). 



Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (KR 10-2005-0048725, cited on IDS; Machine Translation referenced).
Regarding claim 1, Chang et al. teaches a lenticular three-dimensional plastic sheet with a convex lens array (10) arranged thereon, wherein the convex lens array has a portion wherein no lenses are arranged there on in the form of a viewing window (12) made of a flat surface to clearly display small characters printed thereon or in an underlying layer (Figure 1, 2; pg. 4 of translation). 
Regarding claim 5, Chang et al. teaches all the limitations of claim 1 above and further teaches in figures 1 that two viewing widows (12) are present in the convex lens array layer (10). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scarbrough et al. (US 7,290,803).
Regarding claim 2, Scarbrough et al. teaches all the limitations of claim 1 above, and as shown by Figure 1-18, the textured pattern comprises more than one areas where no textured pattern is present (at least one discontinuous lens section in which the lenticular lenses are not continuous). The reference does not expressly teach that the areas where no textured pattern is present are arranged at random positions, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas where no textured pattern is present to be random based up on the desired visual properties of the resultant reflective article. 

Claims 2, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0131805).
Regarding claim 2, Smith et al. teaches all the limitations of claim 1 above, and further teaches that the deformed portions (two or more discontinuous lens sections;19, 21, 23, 25) may be of any shape, size, configuration or depth; may include a single or multiple lenses within the lenticular array (14); may be isolated portions, may abut and/or intersect one another, and may be shaped, sized and/or otherwise configured to enhance or obscure the graphical elements; and may be uniform, asymmetric, uneven 
 While the reference does not expressly teach that the deformed portions (two or more discontinuous lens sections; 19, 21, 23, 25) are arranged at random positions, such a modification would have been obvious to one of ordinary skill in the art based upon the desired disruption to the first optical effect of the graphic element through the lenticular array.
Regarding claims 3 and 4, Smith et al. teaches all the limitations of claim 2 above, however, the reference does not expressly teach that the lenticular array (14) contains the deformed portions (two or more discontinuous lens sections; 19, 21, 23, 25) in an amount of 10 to 3000 per 1 cm2 (claim 3) or 100 to 1000 per 1 cm2 (claim 4). 
Smith et al. teaches that the deformed portions (two or more discontinuous lens sections; 19, 21, 23, 25) are used as a visual effect to disrupt/enhance/obscure the first optical effect of the graphic elements through the lenticular array (14), and further teaches that the deformed portions (two or more discontinuous lens sections; 19, 21, 23, 25) can be any shape, size, configuration ([0025-0034]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape, size and/or configuration of the deformed portions (two or more discontinuous lens sections; 19, 21, 23, 25) such that the lenticular array (14) comprises the deformed portions (two or more discontinuous lens sections; 19, 21, 23, 25) in an amount that falls within the claimed ranges as recited by claims 3 and 4 based upon the desired optical effect of the graphic elements. 
Regarding claim 6, Smith et al. teaches all the limitations of claim 1 above, and while the reference teaches that the widths of the lenses can be used to determine the pitch of the lenticular array material or to determine the widths of the long narrow image stripes of the graphic material to be used ([0041]) but does not expressly teach that the width of the rows of the lenticular array is between 5 and 30 micrometers. Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired pitch or width of graphic strips that will be used. 

Claims 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaule et al. (US 2008/0160226).
Regarding claim 2, Kaule et al. teaches all the limitations of claim 1 above, and further teaches that the presence of the diffraction grating and the moiré magnification effect provided by the lens arrangement allows the viewer to perceive an optically variable effect of a quasi-embedded embossed hologram ([0156]).
While the reference does not expressly teach that there are two or more areas where the lenses are not present and a diffraction grating is present, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide more than one optically variable effect of quasi-embedded embossed hologram and further enhance the security features of the security element. 
Regarding claims 3 and 4, Kaule et al. teaches all the limitations of claim 2 above, however, the reference does not expressly teach that the areas where no lenses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas where no lenses are present and the diffraction gratings are visible such that they fall within the claimed ranges based upon the desired visual effects and to further enhance the anti-counterfeiting measures of the security element taught by Kaule et al. 
Regarding claim 5, Kaule et al. teaches all the limitations of claim 1 above and further teaches that the presence of the diffraction grating and the moiré magnification effect provided by the lens arrangement allows the viewer to perceive an optically variable effect of a quasi-embedded embossed hologram ([0156]).
While the reference does not expressly teach that there are two or more areas where the lenses are not present and a diffraction grating is present, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide more than one optically variable effect of quasi-embedded embossed hologram and further enhance the security features of the security element. Furthermore, it would have been obvious to one of ordinary skill in the art to have the areas where the lenses are not present to be in any pattern, image, figure or character based upon the desired visual effects of the resultant security element. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 5,536,455).
Regarding claim 13, Aoyama et al. teaches all the limitations of claim 1 above, and further teaches that the lenses can have any shape, such as a circle, ellipse or other arbitrary shape (col. 1 LN. 65-67, col. 7 Ln. 34-45, col. 8 ln. 45-55, col. 9 Ln. 10-30, col. 9 Ln. 65-67). Figure 8 illustrates a plain view of an elliptical lens, wherein the lens has a tail and a head that has a narrower width than the body of the lens and Aoyama et al. further teaches that the ellipse shaped lens has a major axis longer than the longer pitch P2 and a minor axis longer than the shorter pitch P1, wherein lengths L1 and L2 of the sides of the lens are equal to the pitches P1 and P2 respectively (Figure 14, col. 7 Ln. 20-67). 
While Aoyama et al. does not expressly teach that the body of the lens had a length of 10 to 3000 mm, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired pitch of the lens arrays. 
Additionally, while Aoyama et al. does not expressly teach that the ratio of the length of the head or the tail to the width of the body is in the range of 0.1 to 1.5, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired pitch of the lens array and overlap between the adjacent lenses. 


Claims 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 5,536,455) in view of Kang et al. (CN103728676 cited on IDS, Machine Translation provided herein).
Regarding claims 10 and 11, Aoyama et al. teaches all the limitations of claim 9 above, and teaches in Figures 14 through 20 various differences in overlap between the lenses of the first array and the second array, wherein some of the lenses included in the arrays have astigmatism, but all the arrangements have less or no aberrations (col. 7 Ln. 30-col. 9 Ln. 67). The reference does not expressly teach that the distance between points where the microlenses overlap with each other is changed randomly in the same row or that the height of the points where the microlenses overlap with each other is changed randomly, however, Kang et al. teaches a microlens plate including a plurality of convex microlenses arranged in tandem rows wherein each microlens is partially overlapped (Figure 5, 6; [0023-0031]). Kang et al. further teaches that the distance between points where the microlenses overlap with each other and/or the height of the points where the microlenses overlap with each other is randomly changed in the same row to prevent light coupling problems, prevention of moiré effects and shading properties can be improved ([0023-0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens arrays taught by Aoyama et al. such that the distance between points or heights where the microlenses overlap changes randomly in the same row to prevent light coupling problems, prevent moiré effects and enhance shadowing properties. 
Regarding claim 12, as stated in the 112, second paragraph rejections above, it is not clear what structure is being required by the limitations of claim 12, or whether the limitation is in reference to a method of making or using the claimed decoration sheet. Aoyama et al. teaches all the limitations of claim 1 above, and further teaches that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he lens arrays taught by Aoyama et al. such that the distance between points or heights where the microlenses overlap changes randomly in the same row to prevent light coupling problems, prevent moiré effects and enhance shadowing properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785


/LAURA C POWERS/Primary Examiner, Art Unit 1785